DETAILED ACTION
	This Office Action is in response to the Election filed on January 12, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-8 in the reply filed on January 12, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to the examiner.  This is not found persuasive because the species have been shown to be separate and distinct, thus requiring different search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not show a semiconductor structure, comprising: a memory device, disposed on a semiconductor substrate comprising; an edge area adjacent to a device area; and a test structure, disposed on the semiconductor substrate and comprising: a dummy area; a test edge area, adjacent to the dummy area; and a plurality of unit cells, having a first group disposed in the dummy area and a second group disposed in the test edge area; wherein the second group of unit cells comprises the outermost unit cells of the plurality of unit cells, a shape surrounded by the edge area in a top view is different from a shape surrounded by the test edge area in the top view.
The closest prior art references include Morimoto (US 8,704,226 B2), Kaminaga (US Pub. 2021/0313281 A1), Lee (US Pub. 2019/0215472 A1), Lee (US Pub. 2011/0193086 A1), Kolev (US 11/133272 B1), Sugaya (WO 2014167867 A1), Lee (WO 0137150 A1), Akasawa (JP 2012-164704 A), and Hesidenz (DE 102013202355 A1) each disclose various elements of the claims including device areas, test structures, dummy areas, and unit cells within certain areas. However, the references do not specifically disclose the combination of a plurality of unit cells, having a first group disposed in the dummy area and a second group disposed in the test edge area; wherein the second group of unit cells comprises the outermost unit cells of the plurality of unit cells, a shape surrounded by the edge area in a top view is different from a shape surrounded by the test edge area in the top view. 


Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 9-20 directed to an invention non-elected with traverse in the reply. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prosecution of this case is closed except for consideration of the above matter.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815